DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on May 13, 2022 for the application filed July 9, 2020 which does not claim foreign or domestic priority. Claims 1-2, 4, 6-8 and 21 have been amended, claims 3 and 9-20 have been cancelled and claims 24-33 have been newly added. Claims 1-2, 4-8 and 21-33 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: trial monitor, feature extractor and trail analyzer in claims 29-31 and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification indicates that the corresponding structure is a processor(s) and memory having instructions to implement the functions via the processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 4-8 and 21-28 are directed towards a method f (i.e. a process) which is a statutory category.  Claims 29-33 are directed towards a trial monitoring device which is a statutory category (i.e. a machine) which is a statutory category.. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 24 and 29 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
monitoring a clinical trial associated with clinical trial information; 
generating, in response to the monitoring, a clinical trial status; 
generating machine readable data from the clinical trial information;
extracting a feature of the clinical trial from the machine readable data;
aggregating the clinical trial status and at least a subset of the clinical trial information with a further clinical trial status and further clinical trial information associated with at least one further clinical trial, wherein the subset of the clinical trial information includes the extracted feature; 
generating cross-reference links between the clinical trial information and the further clinical trial information;
generating, from the aggregation, a queryable knowledge base describing each of the aggregation of clinical trial statuses and information, wherein the queryable knowledge base includes the cross-reference links; and 
in response to the receiving a query including the extracted feature, retrieving from the queryable knowledge base the clinical trial information that includes the extracted feature and the further clinical trial information associated with the cross-reference links of the clinical trial information.
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (with the aid of pen and paper) but for the recitation of generic computer components. That is, other than reciting the database, generic place holders and client device in claim 29 and the reference to “machine readable” and “queryable” in claims 1 and 24, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, a clinical researcher may monitor clinical trials, mentally or manually generate the clinical trial status information, generate data from the clinical trial information, extract features from the data, mentally or manually aggregate the clinical trial status and information, generate cross-reference links, mentally or manually generate a queryable knowledgebase and mentally and manually retrieve information from the knowledge base. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the identified limitations may also fall within the subject matter grouping of certain methods of organizing human activity as monitoring and aggregating clinical trial information and status in a knowledge based to be queried is the human activity researchers regularly perform as explained in the Applicant’s specification in paragraph [0018]. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements the database, generic place holders and client device in claim 29 and the reference to “machine readable” and “queryable” in claims 1 and 24 are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished. 
Dependent claims 2, 4-8, and 21-33 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 24 and 29, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of database, generic place holders and client device in claim 29 and the reference to “machine readable” and “queryable” in claims 1 and 24 amounts to no more than merely using a computer as a tool to perform an abstract idea. Merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2, 4-6, 25-27 and 33 merely indicate what the clinical trial information/features and links include, which do not add significant limitations to the claims and the mental process/human activity of querying information, generating information/scores, extracting information, querying information and cross-referencing information. The additional limitation in claims 6 regarding the relational database is simply a generic computer database. The neural network for cross-referencing and feature extraction in claims 7 and 30-31 is recited at such a high level of generality that this simply generally linking the abstract idea to a particular technological environment or field of use of machine learning. Furthermore, the nominal recitation of using different layers, activations functions and different activation functions in claims 21-23 is simply a high level recitation of how neural networks work and are constructed which is well-understood, routine and conventional as evidenced by Chen and Burges. The additional limitations in claims 28 and 32 merely limit the abstract idea to the particular technological environment of interactive knowledge graph.  None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-2, 4-8 and 21-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 24-29 and 32-33  rejected under 35 U.S.C. 102(1) as being anticipated by Welsh et al. (U.S. Pub. No. 2016/0117470).
Regarding claim 1, Welsh discloses a method for preventing information loss among clinical trials (Paragraph [0003] discusses that the purpose of the method is to reduce the difficulty to obtain complete information about available drugs and trials for conditions, or simply to be aware of new drug trials.), the method comprising: 
monitoring a clinical trial associated with clinical trial information (Paragraph [0033] - These data sources are used to populate each domain with instances, such as trials, genes, mutations, conditions, clinical findings, drugs, and the like. Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108. The acquisition process is repeated regularly.); 
generating, in response to the monitoring, a clinical trial status (Paragraph [0048] - Trials panel 612 displays trial results 614 a, 614 b, and 614 c. Each trial result 614 displays information and links to more information about the respective trial. The trial phase indicators 616 display the current phase of the trial. Paragraph [0058] - In certain embodiments, a trial also has intrinsic priority assignment affecting its ranking in search results. This may be related to a trial's phase, enrolling status (enrolling—recruiting, available, enrolling by invitation; completed, etc), trial type (e.g., observational or interventional), or a custom score boost or reduction. Also see fig. 10.); 
generating machine readable data from the clinical trial information (Paragraph [0033] - Data sources 104 are sources of structured, semi-structured, and unstructured documents and data. The data may be acquired and organized into a relational database. Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108. During the acquisition process, the data may go through additional automated “scrubbing” processes including de-duplication and data normalization organizing/normalizing unstructured data is construed as generating machine readable data.);
extracting a feature of the clinical trial from the machine readable data (Paragraph [0059] - FIG. 10 shows exemplary domain instance connections 1000 that may be extracted from a trial document such as a trial object from clinicaltrials.gov (e.g., a record from one of data sources 104). Also see fig. 4. Domain instances are construed as the extracted features.);
aggregating the clinical trial status and at least a subset of the clinical trial information with a further clinical trial status and further clinical trial information associated with at least one further clinical trial, wherein the subset of the clinical trial information includes the extracted feature (Paragraph [0033] - These data sources are used to populate each domain with instances, such as trials, genes, mutations, conditions, clinical findings, drugs, and the like. The data may be acquired and organized into a relational database and later integrated into an ontological framework. This may be a manual process, an automated process, or a semi-automated process. Paragraph [0031] - The domain/instance relationships and connections of knowledgebase 108 may be stored using a key-value database, document-oriented database, object-oriented database, or other NoSQL database. In some embodiments, a relational database may be used. Paragraph [0029] - Records 110 may refer to annotated source documents, and in some embodiments may refer to structured objects that represent all annotations/connections for a particular domain instance, such as a particular trial instance along with instances of other domain types that are associated with that particular trial. Storing the records (domain/instance relationships and connections) in a database is construed as aggregating multiple trial instances and their associated extracted information and status’.); 
generating cross-reference links between the clinical trial information and the further clinical trial information (Paragraph [0029] -  Knowledgebase 108 refers to one or more databases for storing and accessing domain relationships and corresponding direct and indirect connections between database domain instances falling within the same and different domains. Clinical trials are cross-referenced using direct or indirect connections between domain instances associated with the trial information. For example, trial domain instances may have a direct connection within the trial domain, two trial domain instances may have a connection with a common condition domain instance or trial domain instances may have an inferred indirect connection. Also see fig. 2.);
generating, from the aggregation, a queryable knowledge base describing each of the aggregation of clinical trial statuses and information, wherein the queryable knowledge base includes the cross-reference links (Abstract - Disclosed herein are systems, methods, and machine readable media for implementing a knowledgebase for inferring relationships between biological categories such as patient conditions, drugs, medical groups, genes, and trials, and for flexibly querying that system to access relevant categories of results, such as drugs and ongoing clinical trials. Paragraph [0029] Knowledgebase 108 refers to one or more databases for storing and accessing domain relationships and corresponding direct and indirect connections between database domain instances falling within the same and different domains.); and 
in response to the receiving a query including the extracted feature, retrieving from the queryable knowledge base the clinical trial information that includes the extracted feature and the further clinical trial information associated with the cross-reference links of the clinical trial information (Paragraph [0053] -  the system may develop a candidate list of database domain instances that are potentially relevant to some or all of the query domain instances (806). In some embodiments, a candidate list may be assembled from all database domain instances that are directly and/or indirectly connected to the database domain instances that match one or more query domain instances in knowledgebase 108. Also see figs. 2 and 6 and paragraphs [0030] and [0060]. For example (with reference to fig. 2), a query for drug warfin would return results for trial 208a and if trial 208a had a direct/indirect connection to another trial domain instance (see paragraph [0029] - direct and indirect connections between database domain instances falling within the same and different domains), the other trial would also be included in the results.).

Regarding claim 2, Welsh further discloses wherein the extracted feature is selected from the group consisting of disease ontology, gene ontology, chemical structure, biologic, course of treatment, therapy, and indication (Fig. 4 shows that the trial 402 is associated with information including condition, gene, mutation, drug, drug class, etc. Also see fig, 6 showing the trial information including disease.).

Regarding claim 4, Welsh further discloses wherein the clinical trial information for each aggregation includes a treatment-indication pair (Fig. 4 shows that the trial is associated with a drug/drug class and a condition.), and the method further comprises notifying, in response to the generation of the queryable knowledge base, a user of at least one of the aggregation of clinical trial statuses (See fig. 6) and information including: 
receiving, from the user, a query including a first treatment-indication pair (Fig. 6 shows a query for breast cancer-herceptin pair.); 
identifying, according to the query, a subset of the aggregation associated with the first treatment-indication pair (Fig. 6 shows identified information for clinical trials associated with the breast cancer-herceptin pair.); and 
notifying the user of the identified subset (Fig. 6 shows that this information is displayed, construed as notifying.).

Regarding claim 5, Welsh further discloses wherein the identifying further comprises generating, from the identified subset, a treatment effectivity for each aggregation within the subset (Paragraph [0048] - each drug associated with the trials is provided with a confidence indicator that indicates a qualitative assessment, or a status such as “FDA approved” or “experimental drug.” Also see fig. 6. Paragraph [0023] - Each search result may be associated with a confidence measure that allows the user to view the most trusted drugs first, and that explains the strength of the evidence supporting the relevance of the drug or trial. Search results are assigned a higher confidence, where, for example, a drug is FDA-approved to treat a given condition, and assigned a lower confidence, where, for example, a trial examining a drug for treating a condition is in an early phase, such as Phases 1 or 2. Search results may additionally be provided alongside a confidence indicator for communicating the relevance or confidence in the particular result to a use. Also see paragraph [0040] discussing associating a clinical finding with the trial, which could be a treatment effectivity.).

Regarding claim 6, Welsh further discloses wherein the queryable knowledge base is stored using a relational database (Paragraph [0031] - The domain/instance relationships and connections of knowledgebase 108 may be stored using a key-value database, document-oriented database, object-oriented database, or other NoSQL database. In some embodiments, a relational database may be used.), and the cross-reference links are generated according to clinical trial status, disease ontology, gene ontology, chemical structure, biologic, course of treatment, therapy, indication, and treatment effectivity (Fig. 4 and paragraph [0040] - An instance of trial 402 is a formal medical evaluation, such as a clinical trial. A study type 404 is a category of clinical trial. A trial location 406 is the location where a particular trial is based or administered from. A medical group 410 is an organization that may be associated with or responsible for a trial, drug, publication, clinical finding, or the like. A drug 408 is a therapeutic agent such as a molecule or macromolecule (course of treatment/therapy). A condition 410 is a disease or medical status that may be associated with a patient (disease ontology/indication). An anatomy site 412 is a site in the human body that may be affected by a condition. A publication 414 is a public written work, such as an article describing research. A clinical finding 416 is a research observation, such as an association between a mutation 418 and a condition 410 (treatment effectivity). A mutation 418 is a particular genetic variation, such as a specific single nucleotide polymorphism (SNP) in a gene 420 (biologic) . A gene 420 is a unit of genetic information that encodes a protein (gene ontology). A drug class 422 is a category of drugs 408, such as drugs targeting the same biological mechanism or signaling pathway, or drugs using the same chemical scaffold (chemical structure). Fig. 10 shows that the trial is associated with status and phase of the trial (clinical trial status).).


Regarding claim 24, Welsh discloses a method for preventing information loss among clinical trials (Paragraph [0003] discusses that the purpose of the method is to reduce the difficulty to obtain complete information about available drugs and trials for conditions, or simply to be aware of new drug trials.), the method comprising: 
receiving clinical trial information associated with a clinical trial record (Paragraph [0033] - These data sources are used to populate each domain with instances, such as trials, genes, mutations, conditions, clinical findings, drugs, and the like. Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108. The acquisition process is repeated regularly.); 
generating machine readable data from the clinical trial information (Paragraph [0033] - Data sources 104 are sources of structured, semi-structured, and unstructured documents and data. The data may be acquired and organized into a relational database. Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108. During the acquisition process, the data may go through additional automated “scrubbing” processes including de-duplication and data normalization organizing/normalizing unstructured data is construed as generating machine readable data.);
extracting a feature of the clinical trial record from the machine readable data (Paragraph [0059] - FIG. 10 shows exemplary domain instance connections 1000 that may be extracted from a trial document such as a trial object from clinicaltrials.gov (e.g., a record from one of data sources 104). Also see fig. 4. Domain instances are construed as the extracted features.);
aggregating the clinical trial information, including the extracted feature, with further clinical trial information associated with further clinical trial records into a queryable knowledge base, wherein aggregating the clinical trial information includes automatically cross-reference linking the clinical trial record and the further clinical trial records based on related clinical trial information associated with each clinical trial record (Abstract - Disclosed herein are systems, methods, and machine readable media for implementing a knowledgebase for inferring relationships between biological categories such as patient conditions, drugs, medical groups, genes, and trials, and for flexibly querying that system to access relevant categories of results, such as drugs and ongoing clinical trials. Paragraph [0029] Knowledgebase 108 refers to one or more databases for storing and accessing domain relationships and corresponding direct and indirect connections between database domain instances falling within the same and different domains. Paragraph [0031] - The domain/instance relationships and connections of knowledgebase 108 may be stored using a key-value database, document-oriented database, object-oriented database, or other NoSQL database. In some embodiments, a relational database may be used.); 
receiving a query from a user for clinical trial information that includes the extracted feature (Paragraph [0053] -  the system may develop a candidate list of database domain instances that are potentially relevant to some or all of the query domain instances (806). In some embodiments, a candidate list may be assembled from all database domain instances that are directly and/or indirectly connected to the database domain instances that match one or more query domain instances in knowledgebase 108.);
retrieving a first clinical trial record of the clinical trial record and the further clinical trial records from the queryable knowledge base, the first clinical trial record including the extracted feature (Paragraph [0053] -  the system may develop a candidate list of database domain instances that are potentially relevant to some or all of the query domain instances (806). In some embodiments, a candidate list may be assembled from all database domain instances that are directly and/or indirectly connected to the database domain instances that match one or more query domain instances in knowledgebase 108.);
retrieving a second clinical trial record of the clinical trial record and the further clinical trial records from the queryable knowledge base, the second clinical trial record cross-reference linked to the first clinical trial record (Paragraph [0053] -  the system may develop a candidate list of database domain instances that are potentially relevant to some or all of the query domain instances (806). In some embodiments, a candidate list may be assembled from all database domain instances that are directly and/or indirectly connected to the database domain instances that match one or more query domain instances in knowledgebase 108. Also see fig, 6 which shows a second clinical trial record being retrieved/displayed. Clinical trials are cross-referenced using direct or indirect connections between domain instances associated with the trial information (see paragraph [0029]). For example, trial domain instances may have a direct connection within the trial domain, trial domain instances may have a connection with a common condition domain instance or trial domain instances may have an inferred indirect connection);
retrieving a third clinical trial record of the clinical trial record and the further clinical trial records from the queryable knowledge base, the third clinical trial record cross-reference linked to the second clinical trial record (Paragraph [0053] -  the system may develop a candidate list of database domain instances that are potentially relevant to some or all of the query domain instances (806). In some embodiments, a candidate list may be assembled from all database domain instances that are directly and/or indirectly connected to the database domain instances that match one or more query domain instances in knowledgebase 108. Also see fig, 6 which shows a third clinical trial record being retrieved/displayed. Clinical trials are cross-referenced using direct or indirect connections between domain instances associated with the trial information (see paragraph [0029]) in the same or different domains. For example, trial domain instances may have a connection within the trial domain, trial domain instances may have a connection with a common domain instance in a domain other than the trial domain or trial domain instances may have an inferred connection.); and
notifying the user of the first clinical trial record, the second clinical trial record, and the third clinical trial record (Fig. 6 shows the user being notified of three clinical trial records via a display.).

Regarding claim 25, Welsh further discloses wherein the third clinical trial record is not cross- reference linked to the first clinical trial record (Paragraphs [0029], [0030], [0053] and [0060] discuss direct and indirect connections between database domain instances falling within the same and different domains. Therefore, if the first clinical record is directly connected to the extract feature, the second clinical record is connected to the first clinical record via a common domain instance in the clinical trial information and the third clinical trial record is connected to the second clinical trial record via a different common domain instance not found in the first clinical trial record, the third clinical trial record would still be relevant for the candidate list but would not be directly connected to the first clinical trial record. Also see fig. 2.).

Regarding claim 26, Welsh further discloses wherein the related clinical trial information is selected from the group consisting of disease ontology, gene ontology, chemical structure, biologic, course of treatment, therapy, and indication (Fig. 4 shows that the trial 402 is associated with information including condition, gene, mutation, drug, drug class, etc. Also see fig, 6 showing the trial information including disease and that trial domain instances are linked based on this related associated information.).

Regarding claim 27, Welsh further discloses wherein the extracted feature is selected from the group consisting of disease ontology, gene ontology, chemical structure, biologic, course of treatment, therapy, and indication (Fig. 4 shows that the trial 402 is associated with information including condition, gene, mutation, drug, drug class, etc. Also see fig, 6 showing the trial information including disease.).

Regarding claim 28, Welsh further discloses wherein: the queryable knowledge base is an interactive knowledge graph configured to be queried according to the extracted feature and filtered using a further extracted feature (Paragraph [0028] - The knowledgebase 108 (also referred to as a knowledge graph). Paragraph [0047] - FIG. 6 is an exemplary user interface 600 for interacting with an embodiment of knowledgebase 108. The personalized medicine information (targeted drugs and matching trial) results from the query may be presented to the user in a ranked fashion so that the best trials are at the top. User interface 600 includes a keyword filter 602 in which a user may view and modify the keywords extracted from the query entered into search bar 502.).

Regarding claim 28, Welsh discloses a trial monitoring device, comprising: 
a database configured to store a plurality of clinical trial records and corresponding clinical trial information (Paragraph [0044] - Data sources 104 are sources of structured, semi-structured, and unstructured documents and data that include potential domain instances or terms, such as public, online, biomedical information sources. These data sources are used to populate each domain with instances, such as trials, genes, mutations, conditions, clinical findings, drugs, and the like. Table 1 below lists exemplary domains and sources for those domains. Sources may include ClinicalTrials.gov (trials), National Center for Biotechnology Information (NCBI) EntrezGene (genes), NCBI PubMed (publications), and others.); 
a trial monitor communicatively coupled to the database, the trial monitor including (Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108. During the acquisition process, the data may go through additional automated “scrubbing” processes including de-duplication and data normalization. The acquisition process is repeated regularly and augmented, creating metadata which is also stored with the data. Fig. 12 shows software/hardware for implementing the functionality.): 
a feature extractor configured to generate machine readable data from the clinical trial information and to extract a feature from the generated machine readable data (Paragraph [0059] - FIG. 10 shows exemplary domain instance connections 1000 that may be extracted from a trial document such as a trial object from clinicaltrials.gov (e.g., a record from one of data sources 104). Also see fig. 4. Domain instances are construed as the extracted features. Fig. 12 shows software/hardware for implementing the functionality.); 
a trial analyzer configured to generate cross-reference links between clinical trial records based on the machine readable data (Paragraph [0037] - In annotation step 310, additional domain instances are connected, for example, by “tagging” domain facts or classifications (e.g. “medical condition,” or “gene,” or “mutation”). The annotation process cycles through the array of domain facts. The resultant data from the transformation process is saved and may be referred to as “enriched data.” This newly created data layer (or index) may become the backbone of the knowledgebase and the search engine is optimized to search against this data set. Fig. 12 shows software/hardware for implementing the functionality.); and 
a knowledge base configured to store the cross-reference links and the machine readable data (Paragraph [0029] - Knowledgebase 108 refers to one or more databases for storing and accessing domain relationships and corresponding direct and indirect connections between database domain instances falling within the same and different domains. Fig. 12 shows software/hardware for implementing the functionality.); and 
a client device communicatively coupled to the trial monitor and configured to transmit a query including the extracted feature to the trial monitor and to receive a response including cross-reference linked clinical trial records related to the extracted feature from the trial monitor (Paragraph [0061] - FIG. 11 is a block diagram showing exemplary data flows between users 1102 and the knowledgebase 108 in exemplary system 1100. In certain embodiments, one or more computing devices 1006 host an HTTP server 1108 and application 1112 that provides access to knowledgebase 108. Application 1112 may support an Application Programming Interface (API) 1110 providing external access to methods for accessing knowledgebase 108. In certain embodiments, a user 1102 may access API 1110 directly via network 1104. Network 1104 may include a LAN, wired or wireless network, private or public network, or the internet. In certain embodiments, HTTP server 1108 may serve a user interface for querying knowledgebase 108 such as interfaces 500, 600, or 700. Users 1102 may access the user interfaces via computing devices including laptops, personal computers, smart phones, tablets, and the like. Also see fig. 6.).

Regarding claim 32, Welsh further discloses wherein: the knowledge base is configured to generate an interactive knowledge graph which is queryable and filterable (Paragraph [0028] - The knowledgebase 108 (also referred to as a knowledge graph). Paragraph [0047] - FIG. 6 is an exemplary user interface 600 for interacting with an embodiment of knowledgebase 108. The personalized medicine information (targeted drugs and matching trial) results from the query may be presented to the user in a ranked fashion so that the best trials are at the top. User interface 600 includes a keyword filter 602 in which a user may view and modify the keywords extracted from the query entered into search bar 502.)..

Regarding claim 33, Welsh further discloses wherein: the plurality of clinical trial records are sorted into trial phases in the database (Table 3 shows that the clinical trials may be sorted/filtered according to their phase. Also see paragraph [0057] which discusses ordering by trial phase.); and the feature extractor is configured to extract the feature from the generated machine readable data of a clinical trial record in any of the trial phases (Table 3 shows that all phases of the clinical trial are supported.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (U.S. Pub. No. 2016/0117470) in view of Chen et al. (A general approach for improving deep learning-based medical relation extraction using a pre-trained model and fine-tuning).
Regarding claim 7, Welsh further discloses automatically generating the cross-reference links (Paragraphs [0022] and claim 1) but does not explicitly disclose wherein generating the cross-reference links includes using a neural network.
Chen teaches that it was old and well known in the art of medical relation extraction at the time of the filing to generate cross-reference links using a neural network (Chen, “Introduction” and figure 4 discuss and show using a neural network to extract relations from medical text. Page 13, “Discussion”, last paragraph, discusses applying this approach for clinical trial screening, clinical decision-making and drug discovery. Also see pages 10-11, spanning paragraph which discusses using the CNN to infer relations.) to achieve state-of-the-art performance (Chen, page 13, “Conclusions”).
Therefore, it would have been obvious to one of ordinary skill in the art of medical relation extraction at the time of the filing to modify the generating of the cross-reference links of Welsh such that generating the cross-reference links includes using a neural network, as taught by Chen, in order to achieve state-of-the-art performance.

Regarding claim 8, Welsh further discloses using the cross-reference links to generate a success score for the identified subset (Paragraph [0048] - each drug associated with the trials is provided with a confidence indicator that indicates a qualitative assessment, or a status such as “FDA approved” or “experimental drug.” Also see fig. 6. Paragraph [0023] - Each search result may be associated with a confidence measure that allows the user to view the most trusted drugs first, and that explains the strength of the evidence supporting the relevance of the drug or trial. Search results are assigned a higher confidence, where, for example, a drug is FDA-approved to treat a given condition, and assigned a lower confidence, where, for example, a trial examining a drug for treating a condition is in an early phase, such as Phases 1 or 2. Search results may additionally be provided alongside a confidence indicator for communicating the relevance or confidence in the particular result to a use. Also see paragraphs [0056]-[0059].).

Regarding claim 21, Welsh as modified by Chen further discloses wherein: the neural network includes a layer and a further layer; the further layer is configured to receive, as a further input, an output of the layer; and the further layer utilizes an activation function to transform the further input into a further output (As incorporated into claim 7, Chen, page 9 discusses that the main architecture of the 1d-CNN consists of (i) an input layer, which converts variable-length medical relation documents into fixed-length vectors; (ii) a convolution layer, in which multiple filters move across the input vectors to extract semantic features through one-dimensional convolution; (iii) a pooling layer, in which the most useful semantic features are selected by a max-overtime pooling operation (36) and (iv) an output layer, in which multiple features are concatenated and classified by a fully connected SoftMax classifier Page 10 discusses using an activation function.)

Regarding claim 23, Welsh as modified by Chen further discloses wherein: the activation function is selected from the group consisting of a rectified linear unit function, a softplus function, and a soft step function (As incorporated into claims 1 and 21. Chen, page 10 discusses using rectified linear units for the activation function.).

Regarding claim 30, Welsh does not appear to explicitly disclose but Chen teaches that it was old and well known in the art of medical relation extraction at the time of the filing wherein: the feature extractor is configured to utilize a neural network to identify the feature in the machine readable data (Chen, “Introduction” and figure 4 discuss and show using a neural network to extract relations from medical text. Page 13, “Discussion”, last paragraph, discusses applying this approach for clinical trial screening, clinical decision-making and drug discovery. Also see pages 2, first full paragraph which discusses deep learning approaches use neural networks to automatically capture the syntactic and semantic features of the text without feature engineering.) to achieve state-of-the-art performance (Chen, page 13, “Conclusions”).
Therefore, it would have been obvious to one of ordinary skill in the art of medical relation extraction at the time of the filing to modify the generating of the cross-reference links of Welsh such that the feature extractor is configured to utilize a neural network to identify the feature in the machine readable data, as taught by Chen, in order to achieve state-of-the-art performance.

Regarding claim 31, Welsh does not appear to explicitly disclose but Chen teaches that it was old and well known in the art of medical relation extraction at the time of the filing wherein: the trial analyzer is configured to utilize a neural network to generate the cross-reference links (Chen, “Introduction” and figure 4 discuss and show using a neural network to extract relations from medical text. Page 13, “Discussion”, last paragraph, discusses applying this approach for clinical trial screening, clinical decision-making and drug discovery. Also see pages 10-11, spanning paragraph which discusses using the CNN to infer relations.) to achieve state-of-the-art performance (Chen, page 13, “Conclusions”).
Therefore, it would have been obvious to one of ordinary skill in the art of medical relation extraction at the time of the filing to modify the generating of the cross-reference links of Welsh such that the trial analyzer is configured to utilize a neural network to generate the cross-reference links, as taught by Chen, in order to achieve state-of-the-art performance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (U.S. Pub. No. 2016/0117470) in view of Chen et al. (A general approach for improving deep learning-based medical relation extraction using a pre-trained model and fine-tuning) and Burges et al. (U.S. Pub. No. 2007/0239632).
Regarding claim 22, Welsh as modified by Chen does not appear to explicitly disclose wherein: the layer utilizes an activation function that is different than the activation function utilized by the further layer. 
Burges teaches that it was old and well known in the art of neural networks at the time of the invention wherein: the layer utilizes an activation function that is different than the activation function utilized by the further layer (Burges, [0056] disuses that the specific activation functions employed are largely a matter of implementation choice in any given application. It is possible for each and every unit in a neural network to have a unique activation function. However, it is typical for units within the input and hidden layers to have the same activation function and to use different functions for the output layer. Again, whether to use different functions is primarily an implementation choice.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the layer activation functions of Welsh as modified by Chen such that the layer utilizes an activation function that is different than the activation function utilized by the further layer, as taught by Burges as this is simply an implementation choice.


Response to Arguments
Applicant's arguments filed May 15, 2022 regarding claims 1-2, 4-8 and 21-33 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that using a neural network to generate the knowledge base cannot practically be performed in the human mind and is not a method of organizing human activity. However, the use of the neural network is recited at a high level of generality and the claim is not directed to neural networks, but merely generally links the claims to machine learning under step 2A prong two and it is recited in such a way that it is considered well-understood, routine and conventional under step 2B. Therefore, the claim is still directed to the abstract idea recited above which is considered to fall within the groupings of mental processes and methods of organizing human activity. Furthermore, the independent claims do not recite the use of a neural network.

Applicant argues that the recitation of the generating machine readable data from clinical trial information and extracting a feature of the clinical trial from the machine readable data improve the functioning of a computer such that the claims are eligible under step 2A, prong 2. However, the Applicant admits that the generation of a knowledge base has been done manually and therefore, the these additional steps are simply used to automate a process previously done by a human, which is not enough to integrate the abstract idea into a practical application. As described above, the generation and extraction is recited at a high level and there is no improvement to the how the data is generated or extracted itself or to the actual function of a computer as generating a knowledge base is not the “function” of a computer, but one of its uses. 

Applicant’s argument regard step 2B are addressed with respect to step 2A, prong 2.

Applicant's arguments filed May 15, 2022 regarding claims 1-2, 4-8 and 21-33 being rejected under 35 U.S.C. §103 have been fully considered but are not persuasive.
Applicant is directed to the instant rejection which shows how the prior art teach the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686